

115 HR 2184 IH: Cyber Scholarship Opportunities Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2184IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. McCaul (for himself, Mr. Meehan, Mr. Perlmutter, Mr. Thornberry, Mr. Langevin, Mr. Ratcliffe, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo support meeting our Nation’s growing cybersecurity workforce needs by expanding the cybersecurity education pipeline. 
1.Short titleThis Act may be cited as the Cyber Scholarship Opportunities Act of 2017. 2.FindingsCongress finds the following: 
(1)A well-trained workforce is essential to meeting the Nation’s growing cybersecurity needs. (2)A 2015 report by the National Academy of Public Administration found that the United States faces a severe shortage of properly trained and equipped cybersecurity professionals. 
(3)A 2015 study of the information security workforce found that the information security workforce shortfall is widening. (4)The National Science Foundation’s CyberCorps: Scholarship-for-Service program is a successful effort to support capacity building in institutions of higher education and scholarships for students to pursue cybersecurity careers. 
3.Federal Cyber Scholarship-for-Service programSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is amended— (1)in subsection (a), by adding at the end the following: Scholarship recipients shall include eligible students who are pursuing an associate's degree in a cybersecurity field without the intent of transferring to a bachelor’s degree program and either have a bachelor's degree already or are veterans of the Armed Forces.; 
(2)in subsection (d), by adding at the end the following: In the case of a scholarship recipient who is pursuing a doctoral or master's degree, such agreement may include (if determined on a case-by-case basis by the Director of the National Science Foundation to be appropriate and to further the goals of the scholarship-for-service program) an agreement for the recipient to work at an institution of higher education or for a local educational agency teaching cybersecurity skills for a period equal to the length of the scholarship following receipt of such degree.; (3)in subsection (f)— 
(A)by striking paragraph (3) and inserting the following:  (3)have demonstrated a high level of competency in relevant knowledge, skills, and abilities, as described in the national cybersecurity awareness and education program under section 401;; and 
(B)by striking paragraph (4) and inserting the following:  (4)be a student in an eligible degree program at a qualified institution of higher education, as determined by the Director of the National Science Foundation, who is— 
(A)a full-time student; or (B)a student who is enrolled for study leading to a degree on a less than full-time basis but not less than half-time basis; and;  
(4)by striking subsection (m) and inserting the following:  (m)Evaluation and report (1)In generalThe Director of the National Science Foundation shall evaluate and make public, in a manner that protects the personally identifiable information of scholarship recipients, information on the success of recruiting individuals for scholarships under this section and on hiring and retaining those individuals in the public sector workforce, including on— 
(A)placement rates; (B)where students are placed; 
(C)student salary ranges for students not released from obligations under this section; (D)how long after graduation they are placed; 
(E)how long they stay in the positions they enter upon graduation; (F)how many students are released from obligations; 
(G)what (if any) remedial training needs are required; and (H)the number of determinations permitting scholarship recipients to fulfill their obligations at an institution of higher education or local educational agency pursuant to subsection (d) or in a critical infrastructure position pursuant to subsection (p)(1), and the reason for each such determination.  
(2)Regular reportsThe Director of the National Science Foundation shall submit to Congress a report containing the information described in paragraph (1) not later than 180 days after the date of enactment of the Cyber Scholarship Opportunities Act of 2017 and not less than once every 2 years thereafter.; and (5)by adding at the end the following: 
 
(n)ResourcesThe Director of the National Science Foundation shall work with the Director of the Office of Personnel Management to establish an online resource center for the CyberCorps community that consolidates or eliminates other relevant websites, if possible. Such online resource center shall— (1)present up-to-date, accurate information about existing scholarship programs and job opportunities; 
(2)present a modernized view of cybersecurity careers; (3)improve user friendliness; and 
(4)allow prospective job applicants to search positions by State, salary, and title. (o)Cybersecurity at kindergarten through grade 12 levelThe Director of the National Science Foundation, in coordination with other Federal agencies as necessary, shall carry out a program to grow and improve cybersecurity education at the kindergarten through grade 12 level that— 
(1)increases interest in cybersecurity careers; (2)helps students practice correct and safe online behavior and understand the foundational principles of cybersecurity; and 
(3)improves teaching methods for delivering cybersecurity content for kindergarten through grade 12 computer science curricula. (p)Critical infrastructure protectionDue to the need for skilled cybersecurity professionals to protect the Nation’s critical infrastructure, the Director of the National Science Foundation may— 
(1)grant exceptions to students for fulfilling post-award employment obligations under this section (on a case-by-case basis and in coordination with other Federal agencies) who agree to work in a critical infrastructure mission at a Federal Government corporation or a State, local, or tribal government-affiliated asset, system, or network that is considered to be part of a critical infrastructure sector as described in Presidential Policy Directive–21, issued February 12, 2013 (related to critical infrastructure security and resilience), or any successor; and (2)develop a pilot program to enhance critical infrastructure protection training for students pursuing careers in cybersecurity. 
(q)StudiesThe Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall assess— (1)the potential benefits and feasibility of granting scholarship awards under this section to students who do not possess a bachelor’s degree to pursue an associate's degree or an industry-recognized credential in a cybersecurity field; and 
(2)how scholarship recipients with an agreement to work at an institution of higher education or local educational agency are supporting the cyber workforce pipeline.. 